[SYNTHEMED LETTERHEAD] AMENDMENT NO.6 dated as of this 6th day of February 2009 (“Amendment No. 6”) between SYNTHEMED, INC. (formerly LIFE MEDICAL SCIENCES, INC.; the “Company”) and YISSUM RESEARCH DEVELOPMENT COMPANY OF THE HEBREW UNIVERSITY OF JERUSALEM (“Yissum”). WITNESSETH: WHEREAS, the parties have entered into an agreement dated June 14, 1991 (the “1991 Agreement”), which 1991 Agreement has been amended pursuant to (i) amendment dated as of February _, 1994 (“Amendment No. 1”), (ii) amendment dated as of
